Name: Commission Regulation (EEC) No 181/89 of 26 January 1989 fixing the import levies on live cattle and on beef and veal other than frozen
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 23/12 Official Journal of the European Communities 27. 1 . 89 COMMISSION REGULATION (EEC) No 181/89 of 26 January 1989 fixing the import levies on live cattle and on beef and veal other than frozen tions and other information known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 4132/88 (2), and in particular Article 12 (8) thereof, Whereas the import levies on live cattle and on beef and veal other than frozen were fixed by Regulation (EEC) No 2312/88 (3), as last amended by Regulation (EEC) No 4036/88 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2312/88 to the quota ­ Article 1 The import levies on live cattle and on beef and veal other than frozen shall be as specified in the Annex hereto. Article 2 This Regulation shall enter into force on 6 February 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 January 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148, 28 . 6. 1968, p. 24. (&gt;) OJ No L 362, 30. 12. 1988, p. 4. O OJ No L 201 , 27 . 7. 1988, p. 83 . (&lt;) OJ No L 355, 23 . 12. 1988, p. 42. 27. 1 . 89 Official Journal of the European Communities No L 23/13 ANNEX tor the Commission Regulation of 26 January 1989 fixing the import levies on live cattle and on beef and veal other than frozen (') (ECU/100 kg) CN code Yugoslavia (2) Austria/Sweden/Switzerland Other third countries  Live weight  0102 90 10 17,896 120,988 0102 90 31 21,226 17,896 120,988 0102 90 33  17,896 120,988 0102 90 35 ' 21,226 17,896 120,988 0102 90 37 21,226 17,896 120,988 Net weight  0201 10 10 __ 34,002 229,878 0201 10 90 40,329 34,002 229,878 0201 20 21  34,002 229,878 0201 20 29 40,329 34,002 229,878 0201 20 31  27,202 183,903 0201 20 39 32,264 27,202 183,903 0201 20 51 48,395 40,802 275,853 0201 20 59 48,395 40,802 275,853 0201 20 90  51,002 344,817 0201 30  58,340 394,422 0206 10 95  58,340 394,422 0210 20 10  51,002 344,817 0210 20 90  58,340 394,422 0210 90 41  58,340 394,422 0210 90 90  58,340 394,422 1602 50 10  58,340 394,422 1602 90 61  58,340 394,422 (') In accordance with Regulation (EEC) No 486/85, levies are not applied to imports into the French overseas departments of products originating in the African, Caribbean and Pacific States or in the overseas countries and territories. (2) This levy is applicable only to products complying with the provisions of Regulation (EEC) No 1368/88 (OJ No L 126, 20 . 5. 1988, p. 26).